DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1, 10-11, and 17 are objected to because of the following informalities:  
Regarding Claim 1, the limitation “a conveyor provided on a frame for transferring the stator including a plurality of stator terminals along a predetermined path” is recited. While the intended meaning of this limitation is clear due to the word ‘stator’ before terminals, the claim nevertheless contains an ambiguity as to which object includes the plurality of stator terminals. The limitation should be rewritten as ‘a conveyor provided on a frame for transferring the stator, which includes a plurality of stator terminals, along a predetermined path’, ‘a conveyor provided on a frame for transferring the stator along a predetermined path, the stator including a plurality of stator terminals’, or some other suitable alternative.
Regarding Claim 10, the limitation “attachment members installed on the conveyor to fix the stator” is recited. While Examiner believes the meaning of this limitation to be clear, the language “to fix the stator” could be ambiguous. This should be rewritten to specifically, positively recite the functional relationship, such as ‘the fix the stator to the conveyor’, or some suitable alternative.
Regarding Claim 11, the term “they” is used. To ensure clarity, this should be rewritten to include the term it is intended to refer to, i.e. ‘so that the attachment members can be…’.
Regarding Claim 17, similar to Claim 10, the limitation “the stator is fixed through attachment members mounted on a base member on the conveyor” is recited. As discussed above with regard to Claim 10, Examiner believes the meaning of this limitation to be clear, the language “the stator is fixed” could be ambiguous. This should be rewritten to specifically, positively recite the functional relationship, such as ‘the stator is fixed to the conveyor…’, or some suitable alternative.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “a plurality of clamp terminals which are installed to be movable to the frame by a driver in up and down, front and rear, and left and right directions” is recited. It is unclear what ‘to be movable to the frame by a driver’ is intended to mean. One could reasonably interpret this phrase as the plurality of clamp terminals can move to (i.e. toward) the frame, however, this would not agree with the remainder of the limitation specifying several directions of movement, and thus it is not clear what is intended by this limitation. Furthermore, it is not clear what directions ‘up and down’, ‘front and rear’, and ‘left and right’ are, as these terms are generally relative to some reference frame, point, or object. Thus, it is not possible to accurately determine the metes and bounds of the claim, rendering it indefinite. For purposes of examination, this limitation will be interpreted as ‘a plurality of clamp terminals which are installed to be movable in a plurality of dimensions relative to the frame by a driver’.
Regarding Claim 1, the claim recites the limitation "the electrical circuit".  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 2, the limitation “a vision sensor that is installed in the frame” is recited. It is unclear whether ‘in’ is intended to indicate that the sensor is contained within the frame, or somehow inset in the frame but not contained within the frame. The claim further recites that the vision sensor photographs, which would seem in indicate that the vision sensor is not ‘in’ the frame. Upon consulting the figures and specification for instruction, Examiner notes that the figures also seem to indicate that the vision sensor is not within the frame. Because the structural relationship of the vision sensor and the frame is not clear, it is not possible to accurately determine the metes and bounds of the claim, rendering it indefinite. For purposes of examination, this limitation will be interpreted as ‘a vision sensor that is installed to be operably connected with the frame’.
Regarding Claim 3, the limitation “the clamp terminals clamp the stator terminals provided on coil lead portions of four phases in the stator” is recited. The wording of this limitation is ambiguous as one could reasonably interpret this limitation to mean that the clamp terminals clamp the stator terminals, and that the stator terminals are provided on coil lead portions of four phases in the stator, or one could interpret the limitation to mean that the clamp terminals clamp the stator terminals of each of the four phases, either at once or in some succession. Due to this ambiguity, it is not possible to accurately determine the metes and bounds of the claim, rendering it indefinite. For purposes of examination, this limitation will be interpreted as ‘the clamp terminals clamp the stator terminals, wherein the stator terminals are provided on coil lead portions of four phases in the stator’.
Regarding Claim 4, similar to Claim 1, the limitation “a ground terminal installed to be movable to the frame by the driver” is recited. As discussed with regard to Claim 1 above, it is unclear what “moveable to the frame” is intended to indicate, and is indefinite for similar reasons. For purposes of examination this limitation will be interpreted as ‘a ground terminal installed to be movable relative to the frame by the driver’.
Regarding Claim 4, the claim recites the limitation "the stator core".  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 7, the limitation “a number of servomotors that perform forward/reverse operation according to up and down, front and rear, and left and right directions of each clamp terminal” is recited. It is unclear what is intended by “forward/reverse operation” and how that/those operation(s) is “according to” the various directions of each clamp terminal. Furthermore, as in Claim 1 as discussed above, these directions are ambiguous as they are relative descriptions without a reference point. Because of the ambiguity and lack of clarity in the construction of the claim, the meaning of the limitation is not understood, and thus it is not possible to determine the metes and bounds of the claim, rendering it indefinite. For purposes of examination, this limitation will be interpreted as ‘a number of servomotors that perform one dimensional movement operations in a plurality of directions relative to the frame for each clamp terminal’.
Regarding Claim 9, the limitation “a stator detecting sensor installed in the frame to detect the stator transferred to a predetermined position by the conveyor and output a detection signal to the controller” is recited. First, similar to Claim 2 as discussed above, “installed in the frame” is unclear for similar reasons, and the drawings again seem to indicate that the sensor is not in the frame. It is also unclear what is intended by “to detect the stator transferred to a predetermined position by the conveyor”, as the meaning of this phrase is not understood upon plain reading. One could reasonably interpret this as ‘to detect that/when the stator is transferred to a predetermined position by the conveyor’ or ‘to detect the stator, which is transferred to a predetermined position by the conveyor’. Furthermore, because of the wording of the claim, it is not clear whether the stator detection sensor is the object which does the outputting of the detection signal. Because of these ambiguities and clarity issues, it is not possible to determine the metes and bounds of the claim, rendering it indefinite. For purposes of examination, this limitation will be interpreted as ‘a stator detecting sensor installed to be operably connected with the frame, wherein the stator detecting sensor detects the stator, which is transferred to a predetermined position by the conveyor, and wherein the stator detecting sensor outputs a detection signal to the controller’.
Regarding Claim 11, similar to claims 1 and 7, the limitation “back and forth” is recited. This limitation is ambiguous for similar reasons, namely that it is a relative term without a reference frame, and as such the direction intended is ambiguous. Furthermore, it is unclear whether each of the attachment members are intended to move in the same direction or each move along a separate axis, as is seemingly indicated in the drawings. Because of these ambiguities, it is not possible to accurately determine the metes and bounds of the claim, rendering it indefinite. For purposes of examination, this limitation will be interpreted as ‘so that the attachment members can be moved toward and away from the stator through an operation cylinder’.
Regarding Claim 12, the limitation “positioning the stator at a predetermined position through a conveyor” is recited. It is unclear what is intended by ‘through a conveyor’, as plain reading of this phrase does not make sense. The word ‘through’ appears to indicate that the stator enters into (i.e. not onto) the conveyor and exits out of the conveyor, rather than the typical function of a conveyor in which an object is carried on a surface of the conveyor. Because of this lack of clarity in meaning, it is not possible to accurately determine the metes and bounds of the claim, rendering it indefinite. For purposes of examination, this limitation will be interpreted as ‘positioning the stator at a predetermined position with/by way of a conveyor’, such that the conveyor is performing its understood function.
Regarding Claim 13, similar to Claim 12, the limitations “the stator terminals are clamped through the clamp terminals” and “the electrical circuit of the stator is inspected through an inspection portion” are recited. These are indefinite for similar reasons as discussed above in regards to Claim 12. For purposes of examination, these limitations will be interpreted as ‘the stator terminals are clamped by/by way of/with the clamp terminals’ and ‘the electrical circuit of the stator is inspected by/by way of/with an inspection portion’.
Regarding Claim 13, the claim recites the limitation "the electrical circuit".  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 14, the limitation “an inspection result stored in the inspection portion is transmitted to a main control unit” is recited. However, there is no previous recitation of an inspection result being stored in the inspection portion. Claim 13, upon which Claim 14 depends merely recites performing an inspection through (interpreted as ‘by/by way of/with’) an inspection portion, but does not recite storing a result. Thus, it is unclear how an inspection result is stored in the inspection portion, and how one can transmit such a stored result, if such result was not recited as being stored previously. Because of this, it is not possible to determine the metes and bounds of the claim, rendering it indefinite. For purposes of examination, this limitation will be interpreted as ‘an inspection result is stored in the inspection portion, and wherein the inspection result is transmitted to a main control unit’.
Regarding Claim 16, similar to Claims 12 and 13, the limitation “the stator conveyed by a conveyor is detected through a stator detecting sensor” is recited. This is indefinite for similar reasons as discussed above in regards to Claim 12. For purposes of examination, this limitation will be interpreted as ‘the stator conveyed by a conveyor is detected by/by way of/with a stator detecting sensor’.
Regarding Claim 17, similar to Claims 12, 13, and 16, the limitation “the stator is fixed through attachment members” is recited. This is indefinite for similar reasons as discussed above in regards to Claim 12. For purposes of examination, this limitation will be interpreted as ‘the stator is fixed with/by attachment members’.
Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 10, 12-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shimmei (US PGPub No. US 20200099281 A1) in view of McGough (US PGPub No. US 20030038652 A1).

Regarding Claim 1, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Shimmei teaches a hairpin type stator inspection apparatus for testing performance of a stator wound with hairpin type stator coils, the hairpin type stator inspection apparatus comprising: 
the stator including a plurality of stator terminals (See Figs. 1, 3-8, showing plurality of stator terminals 16u, 16v, and 16w); 
a plurality of clamp terminals (See Figs. 3 and 4, showing plurality of terminal holding members 26u, 26v, and 26w that are part of clamping device 24) which are installed to be movable to the frame by a driver in up and down, front and rear, and left and right directions (See Figs. 3, 4, and 6-8; [0028]: “The terminal holding members 26u, 26v and. 26w are mounted to a leading end of an arm 30 via a mounting member 28. The arm 30 is cantilever supported by the lifting cylinder 32 and is moved in a vertical direction of FIG. 1 by the lifting cylinder 32”; [0029]: “The lifting cylinder 32 is mounted on a support table 36 that is attached to an end portion of an arm 35, which is slid along a guide rail 34 extended in a direction from an upper left side toward a lower right side in FIG. 4. The lifting cylinder 32 is controlled by the control device 50.”; [0039]: “The control device 50 subsequently derives a target moving amount dZ* of the conducting terminal block 38u relative to the stator terminal 16u in the Z direction of FIG. 8, such that the moving directions of the stator terminal 16u in the X direction and in the Y direction of FIG. 8 become equal to the target moving amounts dX* and dY*”), the plurality of clamp terminals being configured to clamp the stator terminals (See Figs. 3 and 4; [0027]: “The clamping device 24 includes terminal holding members 26u, 26v and 26w”); 
a controller that applies a driving control signal to the driver to change a position of the clamp terminals according to a position of the stator terminals ([0027]-[0029]; [0033]: “The signals output from the control device 50 include, for example, driving signals to the lifting cylinders 32 and 42, a control signal to the power source 44 and a control signal to the camera 46.”; [0036]: “The control device 50 first controls the lifting cylinder 42 such as to move the conducting terminal blocks 38u, 38v and 38w to a position where the stator terminals 16u, 16v and 16w are in contact with the conducting terminal blocks 38u, 38v and 38w (as shown in FIG. 6).”); and 
a…portion that applies power to the stator terminals through the clamp terminals ([0030]: “The conducting terminal blocks 38u, 38v and 38w are connected with a power source 44 via electrodes 44u, 44v and 44w.”; [0041]: “After adjusting the positions of the stator terminals 16u, 16v and 16w as described above, the resin molding process drives the lifting cylinder 32 such as to cause the terminal holding members 26u, 26v and 26w to hold the stator terminals 16u, 16v and 16w downward in the state that the conducting terminal blocks 38u, 38v and 38w are kept at the current positions, and controls the power source 44 such as to supply electricity to the conducting terminal blocks 38u, 38v and 38w in the state that the stator terminals 16u, 16v and 16w are clamped by the terminal holding members 26u, 26v and 26w and the conducting terminal blocks 38u, 38v and 38w (step S110). This supplies electricity and heats the stator coil 14 via the stator terminals 16u, 16v and 16w”).  
Shimmei does not explicitly teach a conveyor provided on a frame for transferring the stator…along a predetermined path and an inspection portion and inspects the electrical circuit of the stator.
McGough teaches a conveyor provided on a frame for transferring the stator…along a predetermined path (See Figs. 1, 2, and 4-5, showing conveyor and frame; [0015]: “Conveyor lanes 14 and 16 are work flow conveyor lanes for carrying parts, such as armatures, along the manufacturing line from station to station in direction 20. The parts may, for example, be carried on part pallets. Conveyor lane 18 is a return conveyor lane which may be used for returning empty pallets back in the opposite direction 22 to the start of the manufacturing line for reuse.”; [0018]: “The conveyor lane 16 may be formed by spaced apart conveyor rails 40 mounted via suitable structure 42 to a frame 44”) and an inspection portion ([0007]: “A first hi-pot test station is positioned along the first conveyor lane for testing components moved along the first conveyor lane and a second hi-pot test station is positioned along the second conveyor lane for testing components moved along the second conveyor lane.”) and inspects the electrical circuit of the stator ([0007]: “A first hi-pot test station is positioned along the first conveyor lane for testing components moved along the first conveyor lane and a second hi-pot test station is positioned along the second conveyor lane for testing components moved along the second conveyor lane.”; [0016]: “a hi-pot test station 25 and 27 is positioned along each conveyor lane followed by a surge/resistance test station 29 and 31 positioned along each conveyor lane. The stations may include respective test heads 26, 28, 30 and 32 thereat. The construction of such test heads is known in the art of armature testing, with each head typically configured for testing a armature of a given size/type. Generally, the hi-pot test heads 26 and 28 include a at least one contact for contacting a armature winding and at least one contact for contacting the metal core of the armature. Additional contacts may be provided according to the number of armature windings. The surge/resistance test heads 30 and 32 may include a number of contacts corresponding to the number of commutator bars on the armature for checking or measuring the resistance resistance of the bonding point between each commutator bar and its associated coil lead and/or for sending a surge waveform through the coils to look for breakdown between adjacent wires.”; [0022]: “while the embodiment of the testing system is described in detail above with reference to testing of armatures, it is recognized that similar testing systems could be used in conjunction with other electric motor components such as stators, as well as other parts”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimmei to include a conveyor provided on a frame for transferring the stator…along a predetermined path and an inspection portion and inspects the electrical circuit of the stator, as taught by McGough.
Doing so would allow one to increase the efficiency of workflow, as is a known benefit of conveyor apparatuses in various manufacturing and testing application, as taught by McGough, which teaches [0002]: “Armature and stator manufacturing lines have in the past included a conveyor extending from station to station of the manufacturing process.”, noting that [0005]: “In implementing testing systems two primary factors of concern are cost and speed.” and further suggesting in [0006]: “it would be advantageous to provide a testing system providing increased speed.”. Doing so would also allow one to “to determine the integrity of the insulation between the armature coil and the armature metal” (or stator, see [0022] of McGough above) and “look for breakdown between adjacent wires”, as taught by McGough.

Regarding Claim 2, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Shimmei in view of McGough teaches the inspection apparatus of claim 1, further comprising a vision sensor that is installed in the frame (See Fig. 3; [0025]: “As illustrated, the preheating apparatus 20 includes a stage 22, a clamping device 24, a camera 46 and a control device 50.”), photographs the stator terminals, and outputs vision data to the controller ([0032]: “The camera 46 is placed at a position allowed to take images of the stator core 12 and the stator terminals 16u, 16v and 16w. The images taken by the camera 46 are output to the control device 50.”).  

Regarding Claim 5, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Shimmei in view of McGough teaches the inspection apparatus of claim 2, wherein the controller applies a first driving control signal to the driver to move the clamp terminals to a predetermined position corresponding to the stator terminals ([0028]: “The terminal holding members 26u, 26v and. 26w are mounted to a leading end of an arm 30 via a mounting member 28. The arm 30 is cantilever supported by the lifting cylinder 32 and is moved in a vertical direction of FIG. 1 by the lifting cylinder 32”; [0029]: “The lifting cylinder 32 is mounted on a support table 36 that is attached to an end portion of an arm 35, which is slid along a guide rail 34 extended in a direction from an upper left side toward a lower right side in FIG. 4. The lifting cylinder 32 is controlled by the control device 50.”; [0036]: “The control device 50 first controls the lifting cylinder 42 such as to move the conducting terminal blocks 38u, 38v and 38w to a position where the stator terminals 16u, 16v and 16w are in contact with the conducting terminal blocks 38u, 38v and 38w (as shown in FIG. 6). An image of the center of an axis O of the stator core 12 (shown in FIG. 8) and the stator terminals 16u, 16v and 16w is then taken downward in FIG. 1 by the camera 46 in this state. The taken image is input into the control device 50.”).  

Regarding Claim 6, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Shimmei in view of McGough teaches the inspection apparatus of claim 5, wherein: 
the controller calculates position data of the stator terminals by analyzing the vision data acquired from the vision sensor ([0037]: “The control device 50 refers to the input image and determines whether a position Pt of the stator terminal 16u (for example, the position of the center of a bolt hole used to assemble the stator terminal 16u to another device by means of a bolt) relative to the center of the axis O is within a predetermined range Rp that is specified in advance as a range enabling the stator terminals 16u, 16v and 16w to be successfully assembled to another device.”); and 
the controller applies a second driving control signal to the driver according to the position data ([0038]-[0039], in particular [0039]: “When the position Pt of the stator terminal 16u is out of the predetermined range Rp, on the other hand, the control device 50 derives target moving amounts dX* and dY* of the stator terminal 16u in the X direction and in the Y direction of FIG. 8, such that the position of the stator terminal 16u becomes within the predetermined range Rp. The control device 50 subsequently derives a target moving amount dZ* of the conducting terminal block 38u relative to the stator terminal 16u in the Z direction of FIG. 8, such that the moving directions of the stator terminal 16u in the X direction and in the Y direction of FIG. 8 become equal to the target moving amounts dX* and dY*”).  

Regarding Claim 10, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Shimmei in view of McGough teaches the inspection apparatus of claim 1, further comprising attachment members…to fix the stator (See Figs. 3-5, showing stator fixed to the stage by attachment members; [0026]: “The stator core 12 is placed and fixed on the stage 22”).  
Shimmei does not explicitly teach attachment members installed on the conveyor (Emphasis added by Examiner).
However, McGough teaches a conveyor for transferring a stator into testing positions.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Shimmei and McGough such that the attachment members are installed on the conveyor, rather than on the stationary stage of Shimmei.
Doing so would allow one to increase the efficiency of workflow, as is a known benefit of conveyor apparatuses in various manufacturing and testing application, as taught by McGough, which teaches [0002]: “Armature and stator manufacturing lines have in the past included a conveyor extending from station to station of the manufacturing process.”, noting that [0005]: “In implementing testing systems two primary factors of concern are cost and speed.” and further suggesting in [0006]: “it would be advantageous to provide a testing system providing increased speed.”.

Regarding Claim 12, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Shimmei teaches a method for testing performance of a stator wound with hairpin type stator coils, the method comprising: 
applying a first driving control signal to a driver by a controller, and moving clamp terminals to a predetermined position corresponding to stator terminals ([0028]: “The terminal holding members 26u, 26v and. 26w are mounted to a leading end of an arm 30 via a mounting member 28. The arm 30 is cantilever supported by the lifting cylinder 32 and is moved in a vertical direction of FIG. 1 by the lifting cylinder 32”; [0029]: “The lifting cylinder 32 is mounted on a support table 36 that is attached to an end portion of an arm 35, which is slid along a guide rail 34 extended in a direction from an upper left side toward a lower right side in FIG. 4. The lifting cylinder 32 is controlled by the control device 50.”; [0036]: “The control device 50 first controls the lifting cylinder 42 such as to move the conducting terminal blocks 38u, 38v and 38w to a position where the stator terminals 16u, 16v and 16w are in contact with the conducting terminal blocks 38u, 38v and 38w (as shown in FIG. 6). An image of the center of an axis O of the stator core 12 (shown in FIG. 8) and the stator terminals 16u, 16v and 16w is then taken downward in FIG. 1 by the camera 46 in this state. The taken image is input into the control device 50.”); 
photographing the stator terminals of the stator and outputting vision data to the controller ([0032]: “The camera 46 is placed at a position allowed to take images of the stator core 12 and the stator terminals 16u, 16v and 16w. The images taken by the camera 46 are output to the control device 50.”); and 
analyzing, by the controller, the vision data to calculate position data of the clamp terminals ([0037]: “The control device 50 refers to the input image and determines whether a position Pt of the stator terminal 16u (for example, the position of the center of a bolt hole used to assemble the stator terminal 16u to another device by means of a bolt) relative to the center of the axis O is within a predetermined range Rp that is specified in advance as a range enabling the stator terminals 16u, 16v and 16w to be successfully assembled to another device.”), applying a second driving control signal corresponding to the position data to the driver, and moving the clamp terminals according to the position data ([0038]-[0039], in particular [0039]: “When the position Pt of the stator terminal 16u is out of the predetermined range Rp, on the other hand, the control device 50 derives target moving amounts dX* and dY* of the stator terminal 16u in the X direction and in the Y direction of FIG. 8, such that the position of the stator terminal 16u becomes within the predetermined range Rp. The control device 50 subsequently derives a target moving amount dZ* of the conducting terminal block 38u relative to the stator terminal 16u in the Z direction of FIG. 8, such that the moving directions of the stator terminal 16u in the X direction and in the Y direction of FIG. 8 become equal to the target moving amounts dX* and dY*”).  
Shimmei does not explicitly teach positioning the stator at a predetermined position through a conveyor.
McGough teaches positioning the stator at a predetermined position through a conveyor (See Figs. 1, 2, and 4-5, showing conveyor and frame; [0015]: “Conveyor lanes 14 and 16 are work flow conveyor lanes for carrying parts, such as armatures, along the manufacturing line from station to station in direction 20. The parts may, for example, be carried on part pallets. Conveyor lane 18 is a return conveyor lane which may be used for returning empty pallets back in the opposite direction 22 to the start of the manufacturing line for reuse.”; [0018]: “The conveyor lane 16 may be formed by spaced apart conveyor rails 40 mounted via suitable structure 42 to a frame 44”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimmei to include positioning the stator at a predetermined position through a conveyor, as taught by McGough.
Doing so would allow one to increase the efficiency of workflow, as is a known benefit of conveyor apparatuses in various manufacturing and testing application, as taught by McGough, which teaches [0002]: “Armature and stator manufacturing lines have in the past included a conveyor extending from station to station of the manufacturing process.”, noting that [0005]: “In implementing testing systems two primary factors of concern are cost and speed.” and further suggesting in [0006]: “it would be advantageous to provide a testing system providing increased speed.”. 

Regarding Claim 13, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Shimmei in view of McGough teaches the method of claim 12, wherein: 
the stator terminals are clamped through the clamp terminals (See Figs. 3 and 4 showing plurality of terminal holding members 26u, 26v, and 26w that are part of clamping device 24; [0027]: “The clamping device 24 includes terminal holding members 26u, 26v and 26w”); 
power is applied to the stator terminals through the clamp terminals ([0030]: “The conducting terminal blocks 38u, 38v and 38w are connected with a power source 44 via electrodes 44u, 44v and 44w.”; [0041]: “After adjusting the positions of the stator terminals 16u, 16v and 16w as described above, the resin molding process drives the lifting cylinder 32 such as to cause the terminal holding members 26u, 26v and 26w to hold the stator terminals 16u, 16v and 16w downward in the state that the conducting terminal blocks 38u, 38v and 38w are kept at the current positions, and controls the power source 44 such as to supply electricity to the conducting terminal blocks 38u, 38v and 38w in the state that the stator terminals 16u, 16v and 16w are clamped by the terminal holding members 26u, 26v and 26w and the conducting terminal blocks 38u, 38v and 38w (step S110). This supplies electricity and heats the stator coil 14 via the stator terminals 16u, 16v and 16w”).
Shimmei does not explicitly teach the electrical circuit of the stator is inspected through an inspection portion.  
McGough teaches the electrical circuit of the stator is inspected through an inspection portion ([0007]: “A first hi-pot test station is positioned along the first conveyor lane for testing components moved along the first conveyor lane and a second hi-pot test station is positioned along the second conveyor lane for testing components moved along the second conveyor lane.”; [0016]: “a hi-pot test station 25 and 27 is positioned along each conveyor lane followed by a surge/resistance test station 29 and 31 positioned along each conveyor lane. The stations may include respective test heads 26, 28, 30 and 32 thereat. The construction of such test heads is known in the art of armature testing, with each head typically configured for testing a armature of a given size/type. Generally, the hi-pot test heads 26 and 28 include a at least one contact for contacting a armature winding and at least one contact for contacting the metal core of the armature. Additional contacts may be provided according to the number of armature windings. The surge/resistance test heads 30 and 32 may include a number of contacts corresponding to the number of commutator bars on the armature for checking or measuring the resistance resistance of the bonding point between each commutator bar and its associated coil lead and/or for sending a surge waveform through the coils to look for breakdown between adjacent wires.”; [0022]: “while the embodiment of the testing system is described in detail above with reference to testing of armatures, it is recognized that similar testing systems could be used in conjunction with other electric motor components such as stators, as well as other parts”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimmei to include the electrical circuit of the stator is inspected through an inspection portion, as taught by McGough.
Doing so would also allow one to “to determine the integrity of the insulation between the armature coil and the armature metal” (or stator, see [0022] of McGough above) and “look for breakdown between adjacent wires”, as taught by McGough.

Regarding Claim 14, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Shimmei in view of McGough teaches the method of claim 13.
Shimmei does not explicitly teach wherein an inspection result stored in the inspection portion is transmitted to a main control unit.
McGough further teaches wherein an inspection result stored in the inspection portion is transmitted to a main control unit ([0007]: “A single test console is connected for receiving test data from each of the first and second hi-pot controllers, the single test console connected for controlling each of the first and second surge/resistance test stations for conducting non-simultaneous tests by the first and second surge/resistance test stations.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimmei to include wherein an inspection result stored in the inspection portion is transmitted to a main control unit, as taught by McGough.
Doing so would allow one to consolidate test information for later use, as taught by McGough [0017]: “The test console 38 is also connected for receiving test data from each of the hi-pot controllers 34 and 36 so that all test data for each armature can be recorded together and made available if needed.”

Regarding Claim 17, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Shimmei in view of McGough teaches the method of claim 12, wherein in the positioning of the stator, the stator is fixed through attachment members mounted on a base member (See Figs. 3-5, showing stator fixed to the stage by attachment members; [0026]: “The stator core 12 is placed and fixed on the stage 22”).  
Shimmei does not explicitly teach a base member on the conveyor (Emphasis added by Examiner).
However, McGough teaches a conveyor for transferring a stator into testing positions.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Shimmei and McGough such that the attachment members are installed on the conveyor, rather than on the stationary stage of Shimmei.
Doing so would allow one to increase the efficiency of workflow, as is a known benefit of conveyor apparatuses in various manufacturing and testing application, as taught by McGough, which teaches [0002]: “Armature and stator manufacturing lines have in the past included a conveyor extending from station to station of the manufacturing process.”, noting that [0005]: “In implementing testing systems two primary factors of concern are cost and speed.” and further suggesting in [0006]: “it would be advantageous to provide a testing system providing increased speed.”.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shimmei (US PGPub No. US 20200099281 A1) in view of McGough (US PGPub No. US 20030038652 A1) and Nashiki (US PGPub No. US 20200099327 A1).

Regarding Claim 3, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Shimmei in view of McGough teaches the inspection apparatus of claim 1, wherein the clamp terminals clamp the stator terminals (See Figs. 3 and 4; [0027]: “The clamping device 24 includes terminal holding members 26u, 26v and 26w”) provided on coil lead portions of [a plurality of] phases in the stator ([0019]: “The stator 10 includes stator core 12 and a three-phase (U phase, V phase and W phase) stator coil 14”; [0021]: “Three power lines 15u, 15v and 15w respectively for the U phase, the V phase and the W phase are pulled out from the coil end 14a to be located on the outer side of the stator core 12 and to be connected with stator terminals 16u, 16v and 16w.”).  
Shimmei does not explicitly teach four phases in the stator (Emphasis added by Examiner).
Nashiki teaches four phases in the stator ([0102]: “Although FIGS. 1 and 2 exemplify the five-phase stator, three- and four-phase stators can be available and the number of phases can be increased up to higher phases, such as six, seven, nine and eleven phases.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimmei to include four phases in the stator (Emphasis added by Examiner), as taught by Nashiki.
Doing so would allow one to tailor the stator to the desired continuity as taught by Nashiki [0102]: “By increasing the number of rotor slots and by arranging those slots at equal pitches in the circumferential direction, the discreteness can be decreased favorably. Additionally, skewing the stator and the rotor enables the discreteness to be lowered. As performed with induction motors, the number of rotor slots may be set to be different from the number of stator slots. This is also able to reduce the discreteness due to an averaging effect.”.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shimmei (US PGPub No. US 20200099281 A1) in view of McGough (US PGPub No. US 20030038652 A1) and Kosaka (US PGPub No. US 20200319142 A1).

Regarding Claim 4, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Shimmei in view of McGough teaches the inspection apparatus of claim 1, further comprising a…terminal installed to be movable to the frame by the driver (See Figs. 3, 4, and 6-8; [0028]: “The terminal holding members 26u, 26v and. 26w are mounted to a leading end of an arm 30 via a mounting member 28. The arm 30 is cantilever supported by the lifting cylinder 32 and is moved in a vertical direction of FIG. 1 by the lifting cylinder 32”; [0029]: “The lifting cylinder 32 is mounted on a support table 36 that is attached to an end portion of an arm 35, which is slid along a guide rail 34 extended in a direction from an upper left side toward a lower right side in FIG. 4. The lifting cylinder 32 is controlled by the control device 50.”; [0039]: “The control device 50 subsequently derives a target moving amount dZ* of the conducting terminal block 38u relative to the stator terminal 16u in the Z direction of FIG. 8, such that the moving directions of the stator terminal 16u in the X direction and in the Y direction of FIG. 8 become equal to the target moving amounts dX* and dY*”).  
Shimmei does not explicitly teach a ground terminal…grounded to the stator core of the stator.
Kosaka teaches a ground terminal…grounded to the stator core of the stator ([0017]: “Coils in a rotating electric machine include a conductor with a surface covered with a film formed of an insulator such as enamel. Thus, a flaw in the film causes insufficient insulation, which may lead to phase-to-phase, intra-phase, or to-ground short-circuiting. Note that phase-to-phase refers to coils forming any two respective phases of the three phases. Intra-phase refers to coils forming one phase. To-ground refers to the coil and the stator core.”; [0022]: “A method for insulation inspection in which a phase-to-phase voltage, an intra-phase voltage, and a to-ground voltage are applied after the wires are inserted into the slot in the stator core”; [0065]: “Subsequently, in step S70, the coil ends of the segment coils are inspected for phase-to-phase insulation, intra-phase insulation, and to-ground insulation, and the stator is completed.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimmei to include a ground terminal… grounded to the stator core of the stator, as taught by Kosaka.
Doing so would allow one to inspect for various insulation faults including ‘to-ground’ insulation faults as taught by Kosaka. Furthermore, the general use of a ground terminal is known to one of ordinary skill in the various electrical arts.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shimmei (US PGPub No. US 20200099281 A1) in view of McGough (US PGPub No. US 20030038652 A1) and  Ema (US PGPub No. US 20040200059 A1).

Regarding Claim 7, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Shimmei in view of McGough teaches the inspection apparatus of claim 1, wherein the driver comprises a number of [drivers] that perform forward/reverse operation according to up and down, front and rear, and left and right directions of each clamp terminal ([0028]: “The terminal holding members 26u, 26v and. 26w are mounted to a leading end of an arm 30 via a mounting member 28. The arm 30 is cantilever supported by the lifting cylinder 32 and is moved in a vertical direction of FIG. 1 by the lifting cylinder 32”; [0029]: “The lifting cylinder 32 is mounted on a support table 36 that is attached to an end portion of an arm 35, which is slid along a guide rail 34 extended in a direction from an upper left side toward a lower right side in FIG. 4. The lifting cylinder 32 is controlled by the control device 50.”; [0036]: “The control device 50 first controls the lifting cylinder 42 such as to move the conducting terminal blocks 38u, 38v and 38w to a position where the stator terminals 16u, 16v and 16w are in contact with the conducting terminal blocks 38u, 38v and 38w (as shown in FIG. 6). An image of the center of an axis O of the stator core 12 (shown in FIG. 8) and the stator terminals 16u, 16v and 16w is then taken downward in FIG. 1 by the camera 46 in this state. The taken image is input into the control device 50.”).  
Shimmei does not explicitly teach the driver comprises a number of servomotors (Emphasis added by Examiner).
Ema teaches servomotors ([0030]: “A one-axis robot 126 having a servo motor 126a is provided at one side of the LM guide 121 for driving the table 122 forward and backward”; [0039]: “The wire dispensing apparatus 210 is adapted to transfer the wire W dispensed by the wire measuring/cutting apparatus 200 to the wire clamps 125 of the wire conveyor 100, and includes a servo motor 211 for rotating an output shaft 211a about a vertical axis, a rotary arm 212 rotated about the vertical axis by the output shaft 211a of the servo motor 211, and a wire clamp 214 provided at a free end of the rotary arm 212.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimmei to explicitly include the driver comprises a number of servomotors (Emphasis added by Examiner), as taught by Ema.
Servomotors are well known in the mechanical and electrical arts and would allow one precise control over movements, such as in the lifting cylinders of Shimmei, where precise positioning is desired.

Claims 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shimmei (US PGPub No. US 20200099281 A1) in view of McGough (US PGPub No. US 20030038652 A1) and Myers (US PGPub No. US 20170349383 A1).

Regarding Claim 8, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Shimmei in view of McGough teaches the inspection apparatus of claim 1.
Shimmei does not explicitly teach a barcode scanner installed on the frame to recognize a barcode attached to the stator.
	Myers teaches a barcode scanner installed on the frame to recognize a barcode attached to the [article] ([0021]: “A controller 76, such as a programmable logic controller or other programmable computing device receives a sensor input signal or signals 78 from one or more sensors, such as one or more of the position sensors 28 or a barcode reader or other indicia-reading sensor 79, on the upstream conveyor portion. From the sensor signal or signals, the controller 76 determines a characteristic of the article, such as the leading edge, length, size, shape, or identity of the article passing the sensor's sensing position.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimmei to include a barcode scanner installed on the frame to recognize a barcode attached to the [article], as taught by Myers.
Doing so would allow one, as taught by Myers above, to determine a characteristic of the article such as size, shape, or identity, thus allowing one the potential to apply more precise control of the system in response to the information, such as altering the speed of the conveyor, diverting the item, or stopping the conveyor, as is taught further in [0021] of Myers.
Myers does not explicitly teach the article being a stator, however, Shimmei teaches a stator, and McGough teaches using conveyance means to move and inspect a stator.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Shimmei and McGough with the additional features of Myers as discussed above.

Regarding Claim 9, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Shimmei in view of McGough teaches the inspection apparatus of claim 1.
Shimmei does not explicitly teach a stator detecting sensor installed in the frame to detect the stator transferred to a predetermined position by the conveyor and output a detection signal to the controller.
Myers teaches [an article] detecting sensor installed in the frame to detect [the article] transferred to a predetermined position by the conveyor and output a detection signal to the controller ([0021]: “A controller 76, such as a programmable logic controller or other programmable computing device receives a sensor input signal or signals 78 from one or more sensors, such as one or more of the position sensors 28 or a barcode reader or other indicia-reading sensor 79, on the upstream conveyor portion. From the sensor signal or signals, the controller 76 determines a characteristic of the article, such as the leading edge, length, size, shape, or identity of the article passing the sensor's sensing position. With knowledge of the sensor's sensing position along the length of the conveyor line, the controller 76 knows the position of the article at the time the sensor signal is received. The system may also use another position sensor 89 mounted at the diverting belt to send a signal 88 indicating the presence of an article entering or about to enter the diverting belt.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimmei to include [an article] detecting sensor installed in the frame to detect [the article] transferred to a predetermined position by the conveyor and output a detection signal to the controller, as taught by Myers.
Doing so would allow one, as taught by Myers above, to determine a characteristic of the article such as size, shape, or identity, thus allowing one the potential to apply more precise control of the system in response to the information, such as altering the speed of the conveyor, diverting the item, or stopping the conveyor, as is taught further in [0021]-[0023] of Myers.
Myers does not explicitly teach the article being a stator, however, Shimmei teaches a stator, and McGough teaches using conveyance means to move and inspect a stator.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Shimmei and McGough with the additional features of Myers as discussed above.

Regarding Claim 15, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Shimmei in view of McGough teaches the method of claim 12.
Shimmei does not explicitly teach wherein in the positioning of the stator, a barcode attached to the stator is scanned with a barcode scanner, and product information of the stator is output to the controller.  
Myers teaches wherein in the positioning of the [article], a barcode attached to the [article] is scanned with a barcode scanner, and product information of the [article] is output to the controller ([0021]: “A controller 76, such as a programmable logic controller or other programmable computing device receives a sensor input signal or signals 78 from one or more sensors, such as one or more of the position sensors 28 or a barcode reader or other indicia-reading sensor 79, on the upstream conveyor portion. From the sensor signal or signals, the controller 76 determines a characteristic of the article, such as the leading edge, length, size, shape, or identity of the article passing the sensor's sensing position.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimmei to include wherein in the positioning of the [article], a barcode attached to the [article] is scanned with a barcode scanner, and product information of the [article] is output to the controller, as taught by Myers.
Doing so would allow one, as taught by Myers above, to determine a characteristic of the article such as size, shape, or identity, thus allowing one the potential to apply more precise control of the system in response to the information, such as altering the speed of the conveyor, diverting the item, or stopping the conveyor, as is taught further in [0021] of Myers.
Myers does not explicitly teach the article being a stator, however, Shimmei teaches a stator, and McGough teaches using conveyance means to move and inspect a stator.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Shimmei and McGough with the additional features of Myers as discussed above.

Regarding Claim 16, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Shimmei in view of McGough teaches the method of claim 12.
Shimmei does not explicitly teach wherein in the positioning of the stator, the stator conveyed by a conveyor is detected through a stator detecting sensor, and a detection signal is output to the controller , and the conveyor is stopped by the controller according to the detection signal.  
Myers teaches wherein in the positioning of the [article], the [article] conveyed by a conveyor is detected through a stator detecting sensor, and a detection signal is output to the controller ([0021]: “A controller 76, such as a programmable logic controller or other programmable computing device receives a sensor input signal or signals 78 from one or more sensors, such as one or more of the position sensors 28 or a barcode reader or other indicia-reading sensor 79, on the upstream conveyor portion. From the sensor signal or signals, the controller 76 determines a characteristic of the article, such as the leading edge, length, size, shape, or identity of the article passing the sensor's sensing position. With knowledge of the sensor's sensing position along the length of the conveyor line, the controller 76 knows the position of the article at the time the sensor signal is received. The system may also use another position sensor 89 mounted at the diverting belt to send a signal 88 indicating the presence of an article entering or about to enter the diverting belt.”), and the conveyor is stopped by the controller according to the detection signal ([0021]: “The controller 76 controls the run speed (and direction if a bidirectional motor is used) of the roller belt with a diverting motor signal 80 to the belt's motor 60. The controller 76 controls the tilting of the roller belt by sending a tilt signal 82 to the tilt actuator's servomotor 64. For the conveyor of FIGS. 8A-8C, the controller 76 controls the linear motor stator 98 to actuate or deactuate the belt rollers with a linear-motor signal 99. And the controller 76 may also be used to control the speed of the main conveying line with a conveyor motor signal 84 to the conveyor-line motor or motors 86.”; [0022]: “The controller 76 is programmed to operate the diverting conveyor according to the exemplary flowchart of FIG. 7. First, the controller determines the position and a characteristic, such as the length, shape, or identity of an article on the upstream infeed conveyor portion of the conveyor line from the sensor signal.”; [0023]: “If, upon reaching a divert location, the article is to be passed through, the controller stops the diverting conveyor belt with the motor signal 80 to the diverting belt's motor 60 (FIG. 6).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimmei to include wherein in the positioning of the [article], the [article] conveyed by a conveyor is detected through a stator detecting sensor, and a detection signal is output to the controller, and the conveyor is stopped by the controller according to the detection signal, as taught by Myers.
Doing so would allow one, as taught by Myers above, to determine a characteristic of the article such as size, shape, or identity, thus allowing one the potential to apply more precise control of the system in response to the information, such as altering the speed of the conveyor, diverting the item, or stopping the conveyor, as is taught further in [0021]-[0023] of Myers.
Myers does not explicitly teach the article being a stator, however, Shimmei teaches a stator, and McGough teaches using conveyance means to move and inspect a stator.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Shimmei and McGough with the additional features of Myers as discussed above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shimmei (US PGPub No. US 20200099281 A1) in view of McGough (US PGPub No. US 20030038652 A1) and Guercioni (US PGPub No. US 20130104381 A1).

Regarding Claim 11, as best understood in view of the 35 U.S.C. 112(b) issue identified above, Shimmei in view of McGough teaches the inspection apparatus of claim 10.
Shimmei does not explicitly teach a base member installed on the conveyor to support a lower end of the stator, and wherein the attachment members are installed on the base member so that they can be moved back and forth through an operation cylinder.  
Guercioni teaches a base member…to support a[n] end of the stator (See Figs. 4-10, 14-16,  showing support of stator; [0048]: “Preferably, the chambers 90 are formed in the profile of a plate-like member 103 or fixed plate 103 (FIG. 10) having an annular shape, which in the example is suitable for also forming a support base for the sliding of the grippers 10.”, i.e. the base member contains the attachment members), and wherein the attachment members are installed on the base member so that they can be moved back and forth through an operation cylinder (See Figs. 10, 12, and 14-16, showing moveable attachment members, pneumatically operated in housing cylinders; [0043]: “With reference to FIG. 10, the system 30 comprises a plurality of grippers 10, in the example seven grippers 10, aligned or able to be aligned along a circumference lying on a plane substantially perpendicular to a system axis T-T and preferably having its centre on such an axis.”; [0047]: “With reference to FIGS. 9, 10 and 11, the clamping system 30 comprises actuation elements 50, 60, 70, 80, 90 of the grippers 10, able to be activated to make each gripper take up an operative clamping configuration”; [0048]: “According to an embodiment each gripper 10 of the system 30 is mounted so as to be able to slide along a respective sliding direction R (FIG. 12) transversal to the system axis T-T. Regarding this, according to a particularly advantageous embodiment, for example for the compactness given to the system 30, the actuation elements 50, 60, 70, 80, 90 comprise a rotary transmission member 60, able to be set in rotation through an actuator 50, for example as indicated by the double arrow B in FIG. 12. Moreover, according to such an embodiment, the actuation elements comprise kinematic coupling elements 70, 80 and fixed guide elements 90 (FIGS. 10 and 11) that are suitable for cooperating with the transmission member 60 and with the grippers 10 to convert the rotary motion of the member 60 into a sliding motion or translating motion of such grippers along the respective sliding directions R.”; [0048]: “Preferably, the chambers 90 are formed in the profile of a plate-like member 103 or fixed plate 103 (FIG. 10) having an annular shape, which in the example is suitable for also forming a support base for the sliding of the grippers 10.”, i.e. the base member contains the attachment members).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimmei to include a base member…to support a[n] end of the stator, and wherein the attachment members are installed on the base member so that they can be moved back and forth through an operation cylinder, as taught by Guercioni.
Doing so would allow one to obtain better control of the stator during assembly, as taught by Guercioni [0057]: “to clamp the portions of the special conductors during twisting so as to support such conductors substantially in the direction of twisting. This allows optimal control of the deformation of the special conductors during twisting. Moreover, when it is applied inside a clamping assembly, a clamping system of the special conductors having such characteristics advantageously makes it possible to clamp each special conductor in a substantially circumferential direction with respect to the axis of the clamping assembly in this way avoiding an undesired inclination of the special conductors. Furthermore, particularly when it is used in a clamping assembly including a clamping sub-assembly, a clamping system having such characteristics makes it possible to clamp each special conductor in at least two different regions along the longitudinal extension of such a conductor, in this way allowing excellent control of the positioning and inclination of the special conductor itself”.
Guercioni does not explicitly teach installed on the conveyor or a lower end of the stator (Emphasis added by Examiner).
However, McGough teaches a conveyor for transferring a stator into testing positions.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Guercioni with the teachings of Shimmei and McGough such that the attachment members are installed on the conveyor. 
Doing so would allow one to increase the efficiency of workflow, as is a known benefit of conveyor apparatuses in various manufacturing and testing application, as taught by McGough, which teaches [0002]: “Armature and stator manufacturing lines have in the past included a conveyor extending from station to station of the manufacturing process.”, noting that [0005]: “In implementing testing systems two primary factors of concern are cost and speed.” and further suggesting in [0006]: “it would be advantageous to provide a testing system providing increased speed.”.
Additionally, in the combination of the clamping structure of Guercioni with the conveyor of McGough, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed the clamping structure on the conveyor such that specifically a lower end of the stator is supported. 
Doing so would allow one to clamp the stator to the conveyor belt while still maintaining the ability to apply the testing of McGough, which is overhead relative to the stator, necessitating the clamping occurring at the lower end of the stator, so as not to interfere with the testing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J GASSEN whose telephone number is (571)272-4363. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALESSANDRO AMARI can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J GASSEN/Examiner, Art Unit 2863   

/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863